FILED
                              NOT FOR PUBLICATION                           NOV 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



IRMA ROSARIO NORIEGA SALAZAR,                     No. 08-72988

               Petitioner,                        Agency No. A095-446-797

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Irma Rosario Noriega Salazar (“Noriega”), a native and citizen of Bolivia,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

her motion to reopen proceedings due to ineffective assistance of counsel. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, and review de novo questions of law, including

claims of due process violations. See Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion by denying Noriega’s February 1, 2008,

motion to reopen on the ground that she did not establish her former counsel failed

to present available evidence that may have affected the outcome of her case. See

id. at 793-94 (petitioner must show prejudice to prevail on an ineffective assistance

claim). Contrary to Noriega’s contention, a presumption of prejudice does not

apply. Cf. Singh v. Ashcroft, 367 F.3d 1182, 1189 (9th Cir. 2004) (applying

presumption of prejudice where counsel failed to file any brief on appeal).

      Noriega’s contention that the BIA applied an incorrect standard in ruling on

her motion to reopen is unsupported by the record.

      In light of our disposition, we do not address Noriega’s remaining arguments

contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-72988